Opinion issued December 21, 2021




                                   In The

                            Court of Appeals
                                   For The

                       First District of Texas
                         ————————————
                           NO. 01-20-00176-CR
                           NO. 01-20-00177-CR
                         ———————————
                      MAHAMET KEITA, Appellant
                                     V.
                    THE STATE OF TEXAS, Appellee



                 On Appeal from the 248th District Court
                          Harris County, Texas
                Trial Court Case Nos. 1595698 and 1595699



                       MEMORANDUM OPINION

     Appellant Mahamet Keita pleaded guilty to two counts of the second-degree

felony offense of tampering with a governmental record, and the trial court
sentenced him to three years’ imprisonment on each charge to run concurrently.1 See

TEX. PENAL CODE §§ 37.10(a)(2), (a)(4), (d)(3); 12.33(a). Keita filed a motion for

new trial in each case, and both motions were overruled by operation of law.

      In a single issue on appeal, Keita contends that the trial court erred by failing

to conduct a hearing on his motions for new trial. Keita argues that he was entitled

to a hearing to present evidence showing that his trial counsel provided ineffective

assistance by improperly advising him of the immigration consequences of his guilty

plea. In response, the State questions our appellate jurisdiction over Keita’s appeals

based on the terms of the plea bargain. We conclude that we may exercise

jurisdiction over these appeals, and we affirm.

                                    Background

      In January 2018, law enforcement officers responded to a call from a pizza

restaurant on Westheimer Road in Houston. The restaurant’s manager complained

about several fraudulent transactions from a particular address located in an

apartment complex on Fountainview Drive. Officers went to the apartment complex

and spoke with the manager, who stated that the apartment was rented to Jose

Rodriguez. The manager said that Rodriguez had paid rent using credit cards under



1
      Keita was charged with the two counts in separate trial court cause numbers. Trial
      court cause number 1595699 corresponds to appellate court cause number 01-20-
      00176-CR. Trial court cause number 1595698 corresponds to appellate court cause
      number 01-20-00177-CR.

                                          2
different names, and multiple payments had been charged back or declined. Officers

reviewed Rodriguez’s lease application and noted his California driver’s license

number and social security number.

      The officers checked the driver’s license and discovered that it was fake. The

social security number belonged to a person named Jose Rodriguez, whom officers

were able to track down. Rodriguez confirmed that he had been a victim of identity

theft, which he learned about when a fraud investigator contacted him about bank

accounts opened in his name. After speaking to Rodriguez, officers returned to the

apartment complex and reviewed a photograph of the male who had leased and

currently lived in the apartment.

      While investigating the incident, officers saw the occupant of the apartment

leave in a new Mercedes vehicle. Officers ran the temporary tag on the vehicle and

discovered it was registered to someone named Didier Rajon. Police contacted

Rajon, who confirmed that someone had purchased a Mercedes for $107,000 in his

name without his consent. Paperwork from the sale of the Mercedes showed the

buyer used the same driver’s license as that used to rent the apartment and open bank

accounts in Rodriguez’s name.

      On January 25, 2018, officers executed a felony arrest and search warrant at

the apartment. Keita was the sole occupant inside the apartment, and he was arrested.

Police searched the apartment and the Mercedes. They discovered fake government

                                         3
records, fraudulently obtained bank account records, a stolen gun, credit cards,

billing records, receipts, laptops, cell phones, a credit card encoder, and a card stock

used to encode credit cards with stolen information. Inside the Mercedes, police

found a key to a Ford Explorer parked next to the Mercedes. The Explorer was rented

under the name John Taylor using a fake Washington State driver’s license, and this

driver’s license was found inside the apartment with Keita’s picture on it. Police also

found evidence that Keita had set up accounts and business entities in other people’s

names.

      Keita was charged with four counts: one count of fraudulent use or possession

of identity information and three counts of tampering with a governmental record.

He pleaded guilty to two charges of tampering with a governmental record, and the

State dismissed the other charges against him.

      As part of his guilty plea for each charge, Keita signed a document in each

case stating that he “intend[s] to enter a plea of guilty and the prosecutor will

recommend punishment should be set at WOAR – PSI.” The document also stated

that Keita waived his right of appeal. The prosecutor signed the document,

acknowledging the State’s “consent to and approv[al of] the above waiver of trial by

jury and stipulation of evidence.” The trial judge also signed the document,

acknowledging that Keita appeared before the trial court and the court approved “the

above and the defendant entered a plea of guilty.” Keita, a citizen of Mali, also

                                           4
signed written admonishments concerning the effect of his guilty plea on his

immigration status.

      The trial court entered a certification of Keita’s right of appeal in each case.

See TEX. R. APP. P. 25.2(a)(2). The pre-printed form certifications were identical:

the trial court checked a box indicating that Keita’s cases are “plea-bargain case[s],

and the defendant has NO right of appeal.” The trial court also placed an “X” next

to a box stating that “the defendant has waived the right of appeal.” The trial court

signed the certification, and Keita signed an acknowledgement that he received the

certification and was “informed of [his] rights concerning any appeal of this criminal

case[.]”

      Prior to punishment, Keita filed a motion requesting that the trial court

sentence him to community supervision because these were his first charges for

felony offenses. The State filed a punishment recommendation memorandum. In its

memorandum, the State represented that Keita had pleaded guilty in the two cases,

he “entered his plea without an agreed recommendation subject to a Pre-Sentence

Investigation and hearing,” and two other cause numbers “were dismissed pursuant

to the plea.” The State also represented that Keita did not appear for his first

sentencing hearing and was subsequently arrested and charged with two additional

counts of tampering with a governmental record.




                                          5
         The State’s memorandum also set forth the facts of Keita’s crime in the

underlying cases. Based on “the calculated nature and massive amount of fraud

perpetrated by [Keita] over an extended period of time as well as the financial danger

he pose[d] to the community,” the State requested that the court sentence Keita to

fifteen years’ imprisonment. The State attached several exhibits to its memorandum,

including various driver’s licenses and passports, applications for assumed name

certificates of ownership for two business entities and the driver’s license used to

submit the applications, checks found in Keita’s possession made payable to people

other than Keita, text messages, and the purchase agreement for the Mercedes

vehicle.

         At the sentencing hearing, the trial court admitted the presentence

investigation (“PSI”) report stating that Keita entered a plea of guilty with no agreed

recommendation on sentencing. The report also recited the alleged facts of the

offenses and Keita’s criminal history, which included only the two charges for

tampering with a governmental record and the two other charges dismissed by the

State.

         During the State’s closing argument, the State argued that it could have

charged Keita with a second-degree felony offense for each of the tampered driver’s

licenses found in his possession. The State also argued that, despite any immigration

consequences, Keita “needs to be held accountable for what he did no matter what.”

                                          6
The State argued that deferred adjudication may not be appropriate in these cases,

and the State requested that the court sentence Keita to fifteen years’ incarceration.

      After the parties rested, the trial court orally pronounced Keita’s sentence at

three years’ incarceration for each offense, to run concurrently. The trial court

acknowledged that Keita’s family would suffer if adjudication was not deferred and

Keita was subsequently deported, but the court stated that he had “obviously” not

thought about the consequences when he became “involved in a criminal enterprise

to begin with.”

      After the court entered the judgment of conviction, Keita filed a timely notice

of appeal. He also filed a timely motion for new trial, arguing that his trial counsel

provided ineffective assistance by incorrectly advising him about the immigration

consequences of pleading guilty to criminal offenses. Keita attached his affidavit

and affidavits from family members discussing the alleged immigration advice Keita

received from his trial counsel. The motion for new trial did not specifically request

a hearing on the motion, and a presentment form filed with the motion was not signed

by the trial court. The trial court did not hold a hearing on Keita’s motion for new

trial in either case, and the motions were overruled by operation of law. See TEX. R.

CIV. P. 329b(c); TEX. R. APP. P. 21.8(a), (c).

      After the parties filed their appellate briefs with this Court, our review of the

record on appeal in each case revealed that the trial court’s certifications of Keita’s

                                           7
right of appeal appeared to be defective. As discussed in further detail below, we

remanded the cases to the trial court to conduct further proceedings on the issue.

After conducting a hearing, the trial court signed amended certifications stating that

Keita’s cases were not plea bargain cases and that Keita has the right of appeal.

                                Appellate Jurisdiction

      The State questions this Court’s jurisdiction over these appeals. The State

argues that Keita pleaded guilty in exchange for the State’s dismissal of two charged

offenses, and the trial court initially certified that Keita’s cases are plea bargain cases

and that he has no right of appeal in either case. After the State raised this

jurisdictional issue, the trial court amended its certifications to certify that Keita’s

cases were not plea bargain cases and that he has a right of appeal. Thus, we first

consider our jurisdiction to review these appeals.

      Neither the United States Constitution nor the Texas Constitution guarantees

a right to appeal criminal convictions, and a defendant’s right to appeal is granted

only by statute. Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004).

Article 44.02 of the Code of Criminal Procedure generally provides a right of appeal

to criminal defendants. TEX. CODE CRIM. PROC. art. 44.02; Griffin, 145 S.W.3d at

646. When a defendant enters a guilty plea and “the punishment does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and his

attorney,” the defendant may only appeal matters either raised by motion prior to


                                            8
trial or with the trial court’s permission. TEX. CODE CRIM. PROC. art. 44.02; see TEX.

R. APP. P. 25.2(a)(2); Griffin, 145 S.W.3d at 646.

      A defendant can also waive the right of appeal. See Carson v. State, 559

S.W.3d 489, 492–96 (Tex. Crim. App. 2018). But when the State and the defendant

do not agree upon a sentencing recommendation, the record on appeal must show

that the State gave consideration for the defendant’s waiver of the right of appeal

and, thus, that the waiver was voluntary, knowing, and intelligent. See id. at 494.

      Each time a trial court enters a judgment of guilt, it must also enter a

certification of the defendant’s right of appeal. TEX. R. APP. P. 25.2(a)(2), (d). When

a case is a “plea bargain case”—defined as “a case in which a defendant’s plea was

guilty or nolo contendere and the punishment did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant”—a defendant may

only appeal matters raised by written motion before trial, after obtaining permission

to appeal from the trial court, or where the specific appeal is expressly authorized by

statute. TEX. R. APP. P. 25.2(a)(2).

      The trial court may correct a defect in a certification by filing an amended

certification. TEX. R. APP. P. 25.2(f). A defective certification includes one that is

“correct in form but which, when compared with the record before the court, proves

to be inaccurate.” Jones v. State, 488 S.W.3d 801, 804 (Tex. Crim. App. 2016)

(quoting Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005)). After the

                                          9
appellant’s brief is filed, however, the certification may be amended only on leave

of the appellate court. TEX. R. APP. P. 25.2(f). If the certification is defective, the

appellate court must obtain a correct certification using the Rules of Appellate

Procedure whenever appropriate. Dears, 154 S.W.3d at 614–15; see TEX. R. APP. P.

25.2(f), 34.5(c), 37.1.

      Here, the trial court’s certifications initially stated that these cases are “plea-

bargain case[s] and [Keita] has no right of appeal.” After the appellate briefing

concluded, our review of the record revealed that these certifications appeared

defective because the record did not show that the parties agreed to a punishment

recommendation or that the State provided any consideration to Keita for waiving

his right of appeal. See TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2);

Carson, 559 S.W.3d at 492–96; see also Jones, 488 S.W.3d at 804 (stating that

defective certification includes one correct in form but inaccurate when compared to

record). The plea paperwork stated that Keita “intend[s] to enter a plea of guilty and

the prosecutor will recommend punishment should be set at WOAR – PSI.”2 The

parties also requested different sentences: Keita asked for community supervision,


2
      “WOAR – PSI” is not defined in the plea papers, but the Court of Criminal Appeals
      has stated that this means “an open plea after presentence investigation without an
      agreed recommendation” on punishment. Jones v. State, 488 S.W.3d 801, 807 (Tex.
      Crim. App. 2016); see Carter v. State, No. 01-18-00116-CR, 2019 WL 2621734, at
      *2 (Tex. App.—Houston [1st Dist.] June 27, 2019, no pet.) (per curiam) (mem. op.,
      not designated for publication) (stating that “WOAR-PSI” in plea agreement meant
      plea “was made without an agreed recommendation pending a PSI hearing”).

                                          10
while the State asked for a fifteen-year sentence. Moreover, although the plea

paperwork stated that Keita waived his right of appeal, the record did not show that

the State provided consideration for this waiver. Because the certifications appeared

defective, we abated these appeals and ordered the trial court to conduct further

proceedings regarding the apparently defective certifications. See TEX. R. APP. P.

25.2(f), 37.1; Dears, 154 S.W.3d at 614–15.

      On remand, the trial court held a hearing in these causes.3 Keita argued that

he pleaded guilty in exchange for a PSI hearing. He did not receive any consideration

from the State in exchange for waiving his right of appeal. Keita asked the court to

amend the certification in each case to reflect that he has the right of appeal.

      The State conceded that Keita’s cases were not plea bargain cases, but it

argued that it gave Keita consideration for waiving his right of appeal. The State

produced four exhibits supporting its arguments. First, the State produced a single

page from its punishment recommendation memorandum listing two cause numbers

that “were dismissed pursuant to the plea.” The State also introduced its motions to

dismiss those two cases, which sought dismissal on the ground that Keita “was

convicted in another case,” namely the two cases underlying these two appeals.


3
      The trial court noted the contradiction on the face of the original certifications,
      which included a checkmark indicating the cases were plea-bargain cases with no
      right of appeal and an “X” in a box stating that the defendant had no right of appeal
      based on waiver of the right.

                                           11
Finally, the State introduced an affidavit from the prosecutor at the sentencing

hearing averring that the State “would not have dismissed the two cases had Mr.

Keita not plead[ed] guilty to the remaining two cases.” Based on these exhibits, the

State argued that it had a “charge bargain” with Keita.

      At the end of the hearing, the trial court orally granted Keita’s request to

amend the certifications to reflect Keita’s right to appeal the convictions. The court

subsequently signed an amended certification in each case, and both certifications

certified that Keita’s cases were not plea bargain cases and that Keita has the right

of appeal. See TEX. R. APP. P. 25.2(a)(2).

      The appellate record supports the trial court’s amended certifications showing

that these cases are not plea bargain cases and that Keita has the right of appeal. The

State conceded that these are not plea-bargain cases, and the record shows that the

parties did not agree to a sentencing recommendation. See id.

      Furthermore, the record does not support the State’s contention that it

provided consideration for Keita’s waiver of his right of appeal. See Carson, 559

S.W.3d at 492–96. At the hearing on remand, the State offered four exhibits to

support its argument that it had provided consideration for Keita’s waiver of his right

of appeal. However, none of this evidence mentions any consideration for Keita

waiving his right of appeal. The State’s sentencing memorandum states only that the

State dismissed two charges “pursuant to the plea.” The State’s two motions to

                                          12
dismiss those charges sought dismissal on the ground that Keita was convicted in

the underlying cases. Likewise, the trial prosecutor’s affidavit only averred that the

prosecutor would not have dismissed the two charges had Keita not entered his guilty

plea. Therefore, the State’s evidence at the hearing does not show that it provided

consideration specifically for Keita’s waiver of his right of appeal, and our review

of the record has not revealed any such consideration.4 See id.

      Because the appellate record does not show that the State provided any

consideration for Keita’s waiver of his right of appeal, any such waiver was not

voluntary, knowing, or intelligent and is therefore not effective. See id. We therefore

hold that we have jurisdiction to consider the merits of Keita’s issue.

                        Hearing on Motion for New Trial

      In his sole issue on appeal, Keita argues that the trial court erred by not holding

a hearing on his motion for new trial in either case. Keita contends that he was

entitled to an evidentiary hearing to show that his trial counsel provided ineffective

assistance, namely by providing incorrect advice regarding the immigration

consequences of pleading guilty. The State responds that Keita did not preserve this

issue for review because he did not present his motion for new trial or his request




4
      We note that the Court’s abatement order requested the parties to file supplemental
      briefing on the jurisdictional issue after remand, but the State has not filed a
      supplemental brief.

                                          13
for a hearing to the trial court. The State alternatively argues that Keita was not

entitled to a hearing on his motion for new trial because he did not allege matters

that were not determinable from the record or establish reasonable grounds for relief.

A.    Standard of Review and Governing Law

      We review a trial court’s denial of a hearing on a motion for new trial for an

abuse of discretion, and we will reverse only if the trial court’s ruling falls outside

the zone of reasonable disagreement. Hobbs v. State, 298 S.W.3d 193, 200 (Tex.

Crim. App. 2009); Hamilton v. State, 563 S.W.3d 442, 448 (Tex. App.—Houston

[1st Dist.] 2018, pet. ref’d). Our review is limited to determining whether the motion

and accompanying affidavits (1) raise matters which are not determinable from the

record, and (2) establish reasonable grounds showing that the defendant potentially

could be entitled to relief. Hobbs, 298 S.W.3d at 199–200; Hamilton, 563 S.W.3d at

448. If these two requirements are met, the trial court has no discretion to withhold

a hearing. Hobbs, 298 S.W.3d at 200.

      However, a criminal defendant does not have an “absolute right” to a hearing

on his motion for new trial. Hamilton, 563 S.W.3d at 448 (quoting Hobbs, 298

S.W.3d at 199). In addition to timely filing a motion for new trial, a criminal

defendant must also present the motion to the trial court within ten days of filing it.

TEX. R. APP. P. 21.6; Arellano v. State, 555 S.W.3d 647, 655 (Tex. App.—Houston

[1st Dist.] 2018, pet. ref’d). Presentment requires more than simply filing the motion


                                          14
for new trial with the trial court clerk; it requires that the trial court have actual notice

of the defendant’s desire for a ruling or a hearing on the motion. Arellano, 555

S.W.3d at 655. A defendant’s failure to present a motion for new trial to the trial

court constitutes a failure to preserve for appellate review any error in the trial

court’s failure to hold a hearing. Rozell v. State, 176 S.W.3d 228, 230 (Tex. Crim.

App. 2005); Arellano, 555 S.W.3d at 655.

       Evidence of presentment may include the trial judge’s signature or notation

on a proposed order, an entry on the docket sheet indicating presentment or setting

a hearing date, or other proof that the trial court was actually aware of the

defendant’s request for a ruling or hearing on the motion. Arellano, 555 S.W.3d at

655. The Court of Criminal Appeals has also stated that a trial court receives actual

notice of a defendant’s desire for a hearing on a motion for new trial when the motion

“ends with the specific and explicit request ‘that the Court grant a hearing on this

Motion,’” and the trial court denies the motion with a written order. Hobbs, 298

S.W.3d at 200 n.32. This Court has noted other examples of presentment, including

by personally delivering a motion for new trial on the record in open court (although

this is not required for presentment), by obtaining a ruling on the motion, by setting

a hearing date on the docket, or by scheduling a hearing through the trial court’s

coordinator. Bearnth v. State, 361 S.W.3d 135, 146 (Tex. App.—Houston [1st Dist.]

2011, pet. ref’d).

                                             15
B.    Analysis

      Keita does not argue or point to any evidence in the record in either appeal

showing that he presented his motions for new trial and his requests for a hearing to

the trial court. See TEX. R. APP. P. 21.6; Arellano, 555 S.W.3d at 655. Our own

review of the records does not reveal any actual notice to the trial court of Keita’s

desire for a hearing on his motion. See Arellano, 555 S.W.3d at 655.

      The proposed orders attached to Keita’s motions for new trial do not include

the trial judge’s signature or notation, and the docket sheets in these appeals do not

indicate that Keita presented the motions or set a hearing date on them. See id. And

while Keita’s motions attached forms for the trial court to sign acknowledging

presentment, the forms are not signed. See id. In fact, neither of Keita’s motions for

new trial request a hearing on the motions. See id.; Hobbs, 298 S.W.3d at 200 n.32;

Rozell, 176 S.W.3d at 231 (concluding that defendant did not adequately advise trial

court of desire to have hearing on motion for new trial because motion did not

request hearing).

      Keita filed a supplement to his motions for new trial notifying the trial court

of a newly issued appellate opinion, but these supplements did not request a hearing

on the motions for new trial. See Arellano, 555 S.W.3d at 655; Rozell, 176 S.W.3d

at 231. Finally, Keita filed a motion to extend the deadline in each case for a hearing

and ruling on his motions for new trial. See TEX. R. APP. P. 21.6 (requiring defendant


                                          16
to present motion for new trial to trial court within 10 days of filing unless trial court

permits it to be presented and heard within 75 days from date sentence imposed in

open court). These motions did not specifically request a hearing on Keita’s motions

for new trial but instead only requested that the trial court extend the deadline on any

hearing and ruling. See Arellano, 555 S.W.3d at 655; Rozell, 176 S.W.3d at 231.

      The records in these appeals contain no evidence that Keita presented his

motions for new trial and requests for a hearing on the motions to the trial court. See

Arellano, 555 S.W.3d at 655 (listing examples of presentment); Bearnth, 361

S.W.3d at 146 (listing additional examples of presentment). The Court of Criminal

Appeals has stated:

      Presenting the motion for new trial and the request for a hearing is akin
      to objecting to the erroneous admission of evidence. Absent a proper
      objection that alerts the trial court to the erroneous admission, the error
      has not been preserved for appellate review. Thus, a reviewing court
      does not reach the question of whether a trial court abused its discretion
      in failing to hold a hearing if no request for a hearing was presented to
      it.

Rozell, 176 S.W.3d at 230. We therefore hold that Keita has not preserved any error

in the trial court’s failure to hold a hearing on his motion for new trial in either case.

See id. at 230–31; Arellano, 555 S.W.3d at 655. We overrule Keita’s sole issue in

these two appeals.




                                           17
                                    Conclusion

      We affirm the judgment of the trial court in each case.




                                                April L. Farris
                                                Justice

Panel consists of Justices Kelly, Hightower, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           18